DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/4/20 is acknowledged.

Claim Status
Claims 1-11 are pending. Claims 1-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/20.
Claims 8-9 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 5/6/20 and 11/16/20 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of 
The instant claims are directed to a method for identifying an agent that causes noninsulin-producing enteroendocrine cells to differentiate into insulin-producing cells, comprising providing a test animal and a control animal both of which have impaired pancreatic function, administering the agent to the test animal, determining the level of indicia selected from serum insulin, insulin sensitivity and glucose tolerance, and identifying the agent as causing noninsulin-producing enteroendocrine cells to differentiate into insulin-producing cells if the indicium is significantly increased in the test animal compared to the control animal. The method further requires that the agent is effective to treat a disease or disorder associated with impaired pancreatic function. 
The instant claims do not set forth adequate description of the claimed method, including the steps to establish thresholds, controls that would identify the production of insulin-producing cells, and steps to distinguish between differentiation of enteroendocrine cells and other possible sources of changes in insulin production, glucose tolerance, and insulin sensitivity. The claims further do not describe how to identify the agents that are effective to treat disease or disorders associated with impaired pancreatic function. The instant specification stated that at the time of the invention “No one has ever described or hypothesized the existence of progenitor cells in the gut that retain the potential to differentiate into insulin-producing cells” (see e.g. paragraph [0068] of the published application). Therefore the field of inducing insulin production in enteroendocrine cells is unpredictable, which necessitates adequate description in the disclosure of the invention to show possession of the genus of claimed methods. 
The state of the art suggests that enteroendocrine cells do not normally produce insulin. Ryu et al (n. PLoS ONE 13(10): e0206401; pages 1-15) discuss subtypes of enteroendocrine cells (see e.g. abstract).  Ryu teaches  that enteroendocrine cells (EECs) represent the largest population of endocrine cells in the body. Many EEC subtypes have been described, each characterized by secretion of a distinct hormone. These include L cells producing glucagon-like peptide-1 (GLP-1), K cells producing glucose-dependent insulinotropic polypeptide (GIP), I cells producing cholecystokinin (CCK), G cells producing gastrin, and S cells producing secretin (see e.g. page 2, top paragraph). Since these cells do not normally produce insulin, but other cells do produce insulin, the instant method does not provide any means to separate agents that induce insulin through differentiation of enteroendocrine cells from those that 
Ryu does describe work by the Accili group showing that inactivation of FOXO1 transcription factor resulted in the expansion of a subset of enteroendocrine cells, and appearance of functional insulin-producing cells that express markers of mature beta cells (see e.g. page 2, second paragraph). The experiments performed as detailed in Talchai et al (Nat Genet. 2012 Mar 11;44(4):406-12, S1) shows that testing the ability of an agent to induce insulin production by enteroendocrine cells is not a simple as measuring insulin levels, glucose tolerance or insulin sensitivity. Instead, studies that required ex vivo assays of insulin secretion in response to glucose and ATP-sensitive potassium channel modulators using a dye was necessary to connect any insulin production to enteroendocrine cells (see e.g. page 408). Additionally, several immunohistochemistry studies were necessary to identify the cells and to localize the cells to the gut (see e.g. Figure 2 and legend).  This indicates that it is not necessarily apparent from serum insulin, or other distant measures of pancreatic functions like insulin sensitivity or glucose tolerance, that the change in insulin production comes from enteroendocrine cells, or that there has been a differentiation event.  Considering that these are the same type of studies presented in Examples 1-10 of the instant specification, there is no demonstration of a representative number of species of the method steps that would show possession for the breadth of the genus. Further, applicant has not set forth the steps in sufficient particularity that one of skill in the art could reasonably expect that practicing the very general steps presented in the claimed method would allow the production of insulin by recently differentiated enteroendocrine cells to be distinguished from other possible effects that would raise serum insulin levels. Therefore, there is not sufficient structure (i.e. steps of the method, description of the assays, etc.), to correlate with the intended function of the method. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.



Enablement
Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 
The instant claims are directed to a method for identifying an agent that causes noninsulin-producing enteroendocrine cells to differentiate into insulin-producing cells, comprising providing a test animal and a control animal both of which have impaired pancreatic function, administering the agent 
While the measurements of step (c) are limited to three measurements, the instant claims do not set forth the steps that would actually establish the production of insulin-producing cells or demonstrate how to distinguish between differentiation of enteroendocrine cells that causes insulin production, and other possible sources of change in insulin production, glucose tolerance, and insulin sensitivity. The instant specification stated that at the time of the invention “No one has ever described or hypothesized the existence of progenitor cells in the gut that retain the potential to differentiate into insulin-producing cells” (see e.g. paragraph [0068] of the published application). Therefore the field of inducing insulin production in enteroendocrine cells is highly unpredictable. The claims further do not describe how to identify the agents that are effective to treat disease or disorders associated with impaired pancreatic function.

3) the state of the prior art; 5) the level of predictability in the art 
The state of the art suggests that enteroendocrine cells do not normally produce insulin. Ryu et al (n. PLoS ONE 13(10): e0206401; pages 1-15) discuss subtypes of enteroendocrine cells (see e.g. abstract).  Ryu teaches  that enteroendocrine cells (EECs) represent the largest population of endocrine cells in the body. Many EEC subtypes have been described, each characterized by secretion of a distinct hormone. These include L cells producing glucagon-like peptide-1 (GLP-1), K cells producing glucose-dependent insulinotropic polypeptide (GIP), I cells producing cholecystokinin (CCK), G cells producing gastrin, and S cells producing secretin (see e.g. page 2, top paragraph). Since these cells do not normally produce insulin, but other cells do produce insulin, the instant method does not provide any means to separate agents that induce insulin through differentiation of enteroendocrine cells from those that induce insulin through other mechanisms, such as stimulating beta cell proliferation. The instant method simply measures insulin levels, glucose tolerance, and insulin sensitivity, which are also measures of other aspects of pancreatic dysfunction. 
Ryu does describe work by the Accili group showing that inactivation of FOXO1 transcription factor resulted in the expansion of a subset of enteroendocrine cells, and appearance of functional insulin-producing cells that express markers of mature beta cells (see e.g. page 2, second paragraph). 
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples


8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure
	The amount of experimentation that would be required to practice the instant invention would be undue. While model systems for pancreatic dysfunction are known, and measurement of insulin, glucose tolerance, and insulin sensitivity are routine in endocrinology studies, one of skill in the art would be required to identify the means to distinguish administration of agents that cause enteroendocrine cell differentiation to produce insulin, and 
In conclusion, the claimed invention does not provide enablement for the claimed screening method. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sharma et al (US 7,524,492; filed 8/30/02; published 4/28/09).
The instant claims are directed to a method for identifying an agent that causes noninsulin-producing enteroendocrine cells to differentiate into insulin-producing cells, comprising providing a test animal and a control animal both of which have impaired pancreatic function, administering the agent to the test animal, determining the level of indicia selected from serum insulin, insulin sensitivity and glucose tolerance, and identifying the agent as causing noninsulin-producing enteroendocrine cells to differentiate into insulin-producing cells if the indicium is significantly increased in the test animal compared to the control animal. The method further requires that the agent is effective to treat a disease or disorder associated with impaired pancreatic function. 
Sharma et al describe a screening method to screen for compounds that regulate insulin synthesis and/or function including insulin responsiveness in a subject (see e.g. column 7). The method includes providing a test subject, contacting the test subject with the test agent, and evaluating the signal produced by a reporter molecule (see e.g. column 7). The contacting can be administration (see e.g. column 8). The subject can be evaluated for insulin responsiveness or resistance, glucose levels, insulin metabolism, or other indicia (see e.g. column 9). The method can screen for compounds that modulate differentiation in a subject, and/or insulin function (see e.g. column 7). The methods to affect MafA include affecting differentiation and/or proliferation of enteroendocrine cells (see e.g. column 11, 13 and 14). The transgenic animals can have aberrant pancreatic function (see e.g. columns 18-19).  The method can involve treatment of conditions related to aberrant pancreatic function (see e.g. column 12-13). 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/17/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645